Citation Nr: 1421471	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for residuals of right shoulder acromioclavicular joint separation (right shoulder disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine (back disability).

3.  Entitlement to service connection for a neck disability (residuals of cervical spine misalignment) on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in relevant part, granted service connection for a right shoulder disability with an initial evaluation of 20 percent, and for a back disability with an initial evaluation of 10 percent.

In January 2013, the Veteran testified during a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript is included in the claims file. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for a right upper extremity disability, to include as secondary to the service-connected back and right shoulder disability, and entitlement to service connection for a bilateral leg disability, to include as secondary to the service-connected disabilities, may have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2013).  These issues are not before the Board at this time.  

The Board notes that in the January 2013 hearing it discussed referring the issue of service connection for an acquired psychiatric disability to the AOJ.  However, in a subsequent rating decision in August 2013, the VA RO denied the claims of entitlement to service connection for posttraumatic stress disorder (PTSD), to include anxiety and depression, and service connection for schizoaffective disorder bipolar type with chronic pain.  Accordingly, the Board finds that it is no longer necessary to refer the issue of entitlement to service connection for an acquired psychiatric disability to the AOJ for additional action. 

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the initial rating period on appeal, the Veteran's right shoulder disability was manifested by limitation of motion of the right arm, or major arm, at shoulder level.

2.  Throughout the initial rating period on appeal, the Veteran's back disability was manifested by x-ray evidence of degenerative disc disease, with limitation of forward flexion of the thoracolumbar spine to no less than 75 degrees, a combined range of motion of the thoracolumbar spine of no less than 220 degrees; and guarding and/or muscle spasm that does not result in abnormal gait or spinal contour.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for the Veteran's service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5201 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

The Veteran's service-connected right shoulder disability has been evaluated as 20 percent disabling under Diagnostic Code 5201.  Diagnostic Code 5201 provides that limitation of motion of the major arm shall be rated at 20 percent for limitation at shoulder level, 30 percent for limitation midway between side and shoulder level, and 40 percent for limitation to 25 degrees from side.  Limitation of motion of the minor arm shall be rated at 20 percent for both limitation at shoulder level and limitation midway between side and shoulder level, and 30 percent for limitation to 25 degrees from side.   

The Veteran's service-connected back disability has been evaluated as 10 percent disabling under Diagnostic Code 5242, which uses the General Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.    

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

Diagnostic Code 5242 also notes to see Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case is in receipt of a 20 percent disability rating for his service-connected right shoulder disability, and a 10 percent disability rating for his service-connected back disability, for the entire initial rating period on appeal.  In an April 2011 statement and in the January 2013 Board hearing, the Veteran asserted that his symptoms had worsened and that he was entitled to a higher disability rating.  

Throughout the initial rating period on appeal, the evidence shows that the Veteran's service-connected right shoulder disability was manifested by limitation of motion of the major arm at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A review of VA treatment notes and private treatment records shows that the Veteran has received treatment for pain in his right shoulder.  This has included treatment by a chiropractor and physical therapy.  

In July 2009, the Veteran was afforded a VA examination.  After reciting the Veteran's history, the examiner noted that the Veteran's right hand is the dominant hand.  The examiner noted that was no giving way, instability, weakness, incoordination, decreased speed of joint motion, locking episodes or symptoms of inflammation.  There was pain, stiffness, one episode of dislocation in 2007, and moderate flare-ups every 1 to 2 months that lasted for hours.  The examiner noted crepitus, deformity, tenderness, guarding of movement, and a marble-sized bulge on the Veteran's lateral clavicle.  The Veteran's range of motion was right flexion and abduction to 90 degrees, and right internal and external rotation to 45 degrees, providing evidence against this claim.  

There was objective evidence of pain following repetitive motion, but no additional limitation of motion.  The examiner noted that with flare-ups the Veteran could lose an additional 20 degrees of abduction and flexion due to pain and weakness.  The examiner confirmed the diagnosis of history of acrominoclavicular separation with residual of permanent lump above the joint, asymmetry of the shoulder, slight weakness and pain with overuse.  

In November 2011, the Veteran was afforded another VA shoulder examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  Upon physical examination, the examiner noted that right shoulder flexion ended at 140 degrees and painful motion began at 80 degrees; and right shoulder abduction ended at 115 degrees and painful motion began at 80 degrees.  The examiner noted that the Veteran was able to perform repetitive-use testing, which showed flexion to 120 degrees and abduction to 110 degrees, providing more evidence against this claim.  

The examiner noted that the veteran had less movement than normal, excess fatigability, pain on movement, pain on palpation and guarding.  The Veteran had normal strength, no ankylosis, and a negative Hawkins' impingement test, empty-can test, external rotation/infraspinatus strength test and lift-off subscapularis test.  The examiner reported a history of mechanical symptoms, and a history of dislocation (acromioclavicular separation) with tenderness on palpation of the AC joint.  The examiner reported that the Veteran's shoulder disability made it difficult to continue physical duties with repetitive use of arms.  The Veteran reported a management-type job where he worked from home, had flexible hours so that he could take breaks as needed, and is mainly sedentary.

In several statements, including at the October 2011 DRO hearing and the January 2013 Board hearing, the Veteran reported symptoms such as limitation of motion, weakness, pain, flare-ups following rigorous activity or moderate weight-lifting, mechanical symptoms, the inability to participate in sports and other group activities, sleeplessness, irritability and overall deterioration of his health. 

In this regard, the Board would not dispute any of the above.  A person with a service connected disability will have limitation in the ability to function (if they did not, there would be no basis for the current evaluations).  The question is this:  has the Veteran's problems reached the next level of disability? 

In sum, the totality of the evidence shows that the Veteran's right shoulder disability was manifested by limitation of motion to no less than 90 degrees.  Under Diagnostic Code 5201, the limitation of motion for the major arm warrants a 20 percent evaluation.  A higher evaluation is warranted for limitation of motion to midway between side and shoulder level.  At the worst, the Veteran's limitation was to 90 degrees out of a maximum range of 180 degrees.  This is the equivalent of shoulder level in the rating code.  

More recently, in the November 2011 VA examination report, the Veteran was only limited to 115 degrees at worst, although evidence of pain on motion was seen at 80 degrees.  Even after three repetitions, the Veteran was limited to 110 degrees at worst.  Accordingly, a 20 percent evaluation is warranted for limitation of motion.  The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Without taking into consideration pain, there would be little basis for the current evaluations. 

The Board has considered an additional evaluation under Diagnostic Codes 5200, 5202 and 5203.  However, there is no evidence of ankylosis of scapulohumeral articulation, other impairment of the humerous, or impairment of the clavical or scapula.  The Board acknowledges that in the November 2011 examination report the examiner checked that there was dislocation of the right shoulder.  However, the Board notes that the dislocation was a one-time occurrence that has not repeated itself since active duty service.  Further, as noted in the November 2011 examination report, May 2011 x-rays of the right shoulder show normal acrominoclavicular joint spaces with no bony fracture, dislocation or subluxation.  The diagnosis was normal right shoulder.  As such, an increased rating cannot be assigned under Diagnostic Codes 5200, 5202 or 5203.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2013).  

In regards to the Veteran's service-connected back disability, throughout the initial rating period on appeal, the evidence shows that the Veteran's back disability was manifested by degenerative disc disease with forward flexion of the thoracolumbar spine to 75 degrees, at the worst, a combined range of motion of the thoracolumbar spine to 220 degrees, at the worst, and guarding and muscle spasm that does not result in abnormal gait or spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

A review of VA treatment notes and private treatment notes shows that the Veteran has received treatment for a back disability since 2008.  This has included treatment by a chiropractor and a physical therapist.  

In July 2009, the Veteran was afforded a VA spine examination.  The examiner recited the Veteran's reported history.  Upon physical examination, the examiner noted that there was no history of associated objective neurologic abnormalities.  The examiner also noted there was no fatigue, decreased motion, weakness or incapacitating episodes of spine disease.  There was stiffness, spasms, moderate pain lasting for hours, one to six days a week, and moderate flare-ups that occurred weekly and lasted hours that resulted in an additional loss of 5 to 10 degrees of forward flexion.  There was normal posture and head position, and no abnormal spinal curvatures noted.  There was objective evidence of spasm, pain with motion and tenderness, and no evidence of atrophy, guarding or weakness.  The examiner noted that muscle spasm, localized tenderness, or guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The motor examination, sensory examination and reflex examination were normal.  Range of motion was noted to be flexion to 80 degrees, extension to 20 degrees, and left and right lateral flexion and rotation to 30 degrees.  The combined range of motion was 220.  After repetitive motion the range of motion of flexion was limited to 75 degrees.  The examiner noted that with flare-ups it was possible that the Veteran could lose an additional 5 to 10 degrees of forward flexion.  X-rays revealed L-5 sacralization (fusion).  

The Veteran was afforded another VA spine examination in November 2011.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported daily pain and muscles that are out of balance.  He reported flare-ups where he has difficulty sleeping and limited mobility the following day because of pain.  On those occasions he reported staying home from work, but he did not have to maintain bed rest.  

Upon physical examination, the examiner reported forward flexion to 90 degrees or greater, with evidence of painful motion at 15 degrees; extension to 30 degrees or greater, with evidence of painful motion at 20 degrees; right and left lateral flexion to 20 degrees with evidence of painful motion at 5 degrees on the right side and 20 degrees on the left; and right and left lateral rotation to 30 degrees or greater with evidence of painful motion at 25 degrees bilaterally.  The combined range of motion was 220.  After repetitive use testing, there was no additional limitation of motion.  The examiner noted less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examiner also noted minimal tenderness palpating directly over spine, and tightening of paraspinal muscles with mild tenderness to palpation.  The examiner noted that guarding and/or muscle spasm was present, but did not result in abnormal gait or spinal contour.  The Veteran's muscle strength, deep tendon reflexes, and sensory examinations were normal.  The straight leg raising test was negative.  There was no objective evidence of radiculopathy or other neurologic abnormalities, and there was no intervertebral disc syndrome.  The examiner noted that arthritis was documented in x-rays.  The examiner noted that the Veteran's back disability caused him to quit working at a car sales job and as a cook because he was unable to stand for prolonged periods of time and perform other physical duties of the job.  He was able to maintain his sedentary management-type job where he worked from a home office with flexible hours.  The examiner also noted that the Veteran initially held "his right shoulder and upper chest in a depressed position.  However during other exam maneuvers and when distracted his posture was fully normal with normal curvatures."  

In several statements, and in the October 2011 DRO hearing and the January 2013 Board hearing, the Veteran described his symptoms and functional limitations.  The Veteran has described constant pain that occasionally shoots down into his hips and legs, limited ability to partake in physical activity, posture problems, flare-ups of severe pain, asymmetry, sleeplessness, irritability and overall deterioration in health.

In sum, the totality of the evidence shows that the Veteran's back disability was manifested by limitation of forward flexion to at most 80 degrees, and 75 degrees after repetitive motion; a combined range of motion of no less than 220 degrees; and muscle spasm, guarding, and localized tenderness that did not result in abnormal gait or abnormal contour.  Under the General Rating Formula for Diseases and Injuries of the Spine, the limitation of flexion does not reach the level of a 20 percent evaluation.  Even during a flare-up, the July 2009 examiner noted that the Veteran would lose only 5 to 10 additional degrees of forward flexion.  The Veteran's most limited forward flexion measurement was 75 degrees; even after losing another 10 degrees of motion, the limitation would still warrant only a 10 percent evaluation.  Further, to warrant higher evaluation based on a combined range of motion, the Veteran's motion would need to be limited to 120 degrees or less.  The Veteran's combined range of motion was consistently reported in both the July 2009 and November 2011 VA examination reports as 220 degrees.  Finally, the VA examiners both specifically noted the absence of abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, and both noted that while the Veteran had objective evidence of muscle spasm or guarding, it was not serious enough to result in an abnormal gait or abnormal spinal contour.  Accordingly, a 10 percent evaluation is warranted for the Veteran's back disability.  The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.    

The Board has considered a separate evaluation for radiculopathy.  The Board acknowledges that the Veteran has reported symptoms of pain radiating into his hips and legs.  However, as noted above, the issue of service connection for a bilateral leg disability to include as secondary to the service-connected back disability has been referred to the RO for adjudication.  Thus, a separate evaluation for an associated objective neurologic abnormality is not warranted at this time.  

The Board has also considered whether an extraschedular evaluation is warranted for either the right shoulder or back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right shoulder and back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on pain, pain on motion, limitation of motion, muscle spasm, guarding and localized tenderness.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's right shoulder and back disability are manifested by pain, limitation of motion, muscle spasm, tenderness and the decreased ability to partake in physical activities due to weakness and constant pain.  As noted, these symptoms are part of the schedular rating criteria.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a right shoulder and back disability, no additional notice is required.  The Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded adequate examinations on the issues of rating the right shoulder and back disability.  VA provided the Veteran with an examination for both disabilities in July 2009.  The Veteran's history was taken, and a complete physical examination was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  At the time, the examiner was unable to review the claims file.  The examiner provided an addendum opinion regarding the etiology of the disabilities in October 2009 after reviewing the claims file.  Further, additional examinations were provided in November 2011 for both disabilities after the Veteran reported that his symptoms had worsened.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Also, 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2013 Board hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial evaluation in excess of 20 percent for a right shoulder disability is denied.

An initial evaluation in excess of 10 percent for a back disability is denied.


REMAND

In the January 2013 Board Hearing, the Veteran and his representative noted that he would be filing a notice of disagreement (NOD) with an August 2012 rating decision that denied service connection for a neck disability.  See Hearing Transcript, pages 18, 32.  The Board notes that the Veteran and his representative have failed to file an NOD.  In the future, when the Veteran notes that he will file an NOD, the Veteran and his representative should be sure to file such with the RO.  However, in this case, the Board will accept the Veteran's testimony as an NOD.

The Veteran has not been furnished a statement of the case (SOC), which addresses the issue of entitlement to service connection for a neck disability.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to service connection for a neck disability must be remanded for additional action. 

Accordingly, the case is REMANDED for the following action:

After conducting any necessary development, provide the Veteran with a statement of the case addressing the issue of entitlement to service connection for a neck disability.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


